Appeal by the defendant from a judgment of the County Court, Nassau County (Berkowitz, J.), rendered September 19, 2003, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of his right to counsel was unequivocal, and was knowingly, voluntarily, and intelligently made (see People v Providence, 2 NY3d 579 [2004]; People v Savage, 29 AD3d 1022 [2006]). The trial court undertook a sufficiently searching inquiry of the defendant to be reasonably certain that the dangers and disadvantages of giving up the fundamental right to counsel were impressed upon him (see People v Providence, supra; People v Savage, supra).
The defendant’s claim that the judge who presided at his trial and sentencing should have recused herself is without merit. Since no basis for disqualification pursuant to Judiciary Law § 14 was presented, it was up to the conscience and discretion of the judge to decide whether or not to recuse herself (see People v Daly, 20 AD3d 542 [2005]; People v Hines, 260 AD2d 646 [1999]). Based upon the record before us, we conclude that the judge properly declined to recuse herself.
*625The defendant’s remaining contentions are without merit. Mastro, J.E, Krausman, Fisher and Lifson, JJ., concur.